UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1247



PHILLIP A. CLEMONS,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Glen E. Conrad, Magistrate
Judge. (CA-02-4-4)


Submitted:   June 24, 2003                 Decided:   July 21, 2003


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip A. Clemons, Appellant Pro Se.       James Anthony Winn,
Assistant Regional Counsel, Dina White Griffin, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Julie C. Dudley,
Assistant United States Attorney, Sara Bugbee Winn, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Phillip A. Clemons seeks review of the magistrate judge's

order* affirming the Commissioner's denial of Social Security

disability insurance benefits to Clemons prior to August 10, 1997,

based on its finding that Clemons was not totally disabled until

that date. We review the Commissioner’s final decision to determine

whether it is supported by substantial evidence and whether the

correct law was applied.             Pass v. Chater, 65 F.3d 1200, 1203 (4th

Cir.        1995).    We   have     reviewed     the   record   and   conclude     the

Commissioner’s         decision      is   based    upon   substantial       evidence.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Clemons v. Commissioner of Social Security, No. CA-02-4-4 (W.D.

Va. Jan. 28, 2003).              We dispense with oral argument because the

facts       and   legal    contentions     are    adequately    presented     in   the

materials         before   the    court   and     argument   would    not    aid   the

decisional process.




                                                                             AFFIRMED




        *
       The parties consented to review by a magistrate judge
pursuant to 28 U.S.C. § 636(c)(2) (2000).


                                            2